IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-332-CV



JERRY FOLAND, D/B/A FOLAND'S RED BARN,

	APPELLANT

vs.



TOM SNYDER,

	APPELLEE

 


FROM THE COUNTY COURT OF LLANO COUNTY

NO. 01433, HONORABLE J. HOWARD COLEMAN, JUDGE PRESIDING

 



PER CURIAM


	Appellant Jerry Foland d/b/a Foland's Red Barn seeks to appeal from a judgment
of the county court of Llano County rendered in favor of appellee Tom Snyder.  On August 5,
1994, this Court granted Foland's first amended motion to extend time for filing and perfecting
appeal. (1)  Because Foland has not tendered a transcript and shown that this Court has jurisdiction
over the appeal, we will dismiss the appeal.
	Based on the information contained in Foland's motion and first amended motion
for an extension of time to perfect the appeal, the transcript was due in this Court no later than
July 18.  Tex. R. App. P. 54(a).  A motion for extension of time to file the transcript was due by
August 3.  Tex. R. App. P. 54(c).  To date, this Court has received neither a transcript nor a
motion requesting an extension of time within which to file a transcript.
	An appellate court may dismiss an appeal for the failure to file a transcript.  Tex.
R. App. P. 54(a); Western Credit Co. v. Olshan Enters., Inc., 714 S.W.2d 137, 138 (Tex.
App.--Houston [1st Dist.] 1986, no writ).  Furthermore, in the absence of a transcript, the record
does not show that Foland properly perfected an appeal pursuant to Texas Rule of Appellate
Procedure 54. (2)  If he has not done so, this Court has not acquired jurisdiction over the appeal. 
Willis v. Texas Dept. of Corrections, 843 S.W.2d 953 (Tex. App.--Tyler 1992, no writ); Gonzalez
v. Doctors Hosp.--East Loop, 814 S.W.2d 536, 537 (Tex. App.--Houston [1st Dist.] 1991, no
writ); see Davies v. Massey, 561 S.w.2d 799, 801 (Tex. 1978) (filing a cost bond is necessary and
jurisdictional step in taking appeal).  Accordingly, we must dismiss the appeal.  Davies, 561
S.W.2d at 801; Willis, 834 S.W.2d 953; Gonzalez, 814 S.W.2d at 537.
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Jones and Kidd;
    Chief Justice Carroll Not Participating
Appeal Dismissed
Filed:   October 12, 1994
Do Not Publish 
1.      1  Foland had previously filed a motion to extend time for filing and perfecting appeal which
this Court dismissed on August 5.
2.      2  Foland's verified first amended motion states that the cost bond was filed on July 1.  See
Tex. R. App. 54(c).  The copy of the appeal bond attached as an exhibit to Foland's motion,
however, does not show the date the county clerk of Llano County filed the bond.